Citation Nr: 1032575	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability claimed as secondary to the service-connected right 
foot disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot.

3.  Entitlement to an initial rating in excess of 20 percent for 
history of left ankle fracture with traumatic arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent for 
right ankle traumatic arthritis.  

5.  Entitlement to an initial rating in excess of 10 percent for 
right shoulder acromioclavicular joint arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for 
lumbar spine disc bulge at L3-L4.  

7.  Entitlement to an effective date prior to November 14, 2006 
for the grant of service connection for right ankle traumatic 
arthritis. 

8.  Entitlement to an effective date prior to June 5, 2006 for 
the grant of service connection for right shoulder 
acromioclavicular joint arthritis.  

9.  Entitlement to an effective date prior to June 5, 2006 for 
the grant of service connection for lumbar spine disc bulge at 
L3-L4.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to December 
1979, and reserve component service, including active duty for 
training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeals from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to an evaluation in excess of 20 percent 
for service-connected residuals of Lisfranc's dislocation of the 
right foot was originally before the Board in September 2005 when 
the Board denied the claim.  The Veteran appealed the September 
2005 Board decision to the United States Court of Appeals 


for Veterans Claims (Court).  In February 2006, the parties 
submitted a Joint Motion to Remand the claim.  By an Order issued 
in February 2006, the Court vacated the September 2005 Board 
decision and remanded the claim to the Board for readjudication.  
In June 2006, the right foot claim was again before the Board 
when it was remanded for additional evidentiary development.  

The increased ratings issues for the right foot, the left ankle 
and the right ankle along with the effective date claim for the 
right ankle and the issues of whether new and material evidence 
have been received to reopen the claims of entitlement to service 
connection for a right shoulder disorder and a low back disorder 
were before the Board in August 2007.  The increased ratings 
claims for the right foot and left ankle were denied and the 
other claims were remanded for issuance of a statement of the 
case.  The Veteran appealed the August 2007 Board decision 
denying increased ratings for the right foot and left ankle to 
the Court.  In a September 2009 Memorandum Decision, the Court 
set aside the Board's denials of increased ratings for the right 
foot and left ankle disabilities and remanded the claims back to 
the Board for adjudication consistent with the Memorandum 
Decision.  

The issues of entitlement to service connection for a cervical 
spine disorder and for a psychiatric disorder as well as the 
issues of entitlement to special monthly compensation based on 
the need for the aid and attendance of another and entitlement to 
a total disability rating based on individual unemployability 
(TDIU), have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right elbow 
disability claimed as secondary to the service-connected right 
foot disability, entitlement to an evaluation in excess of 20 
percent for service-connected residuals of Lisfranc's 
dislocation, right foot, entitlement to an initial rating in 
excess of 20 percent for history of left ankle fracture with 
traumatic arthritis, entitlement to an initial rating in excess 
of 10 percent for right ankle traumatic arthritis, entitlement to 
an initial rating in excess of 10 percent for right shoulder 
acromioclavicular joint arthritis and 


entitlement to an initial rating in excess of 10 percent for 
lumbar spine disc bulge at L3-L4, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.  VA 
will inform the Veteran if any further action is required on his 
part.  


FINDINGS OF FACT

1.  The first evidence of a formal or informal claim of 
entitlement to service connection for traumatic arthritis of the 
right foot as well as the first competent evidence of record 
linking traumatic arthritis of the right foot to the Veteran's 
service-connected disabilities is the report of a VA examination 
which was conducted on November 14, 2006.  

2.  A September 2003 rating decision denied service connection 
for a right shoulder disability; that decision is final.

3.  In September 2004, a VA physician wrote a letter linking a 
right shoulder condition to the Veteran's service-connected 
disabilities.

4.  On October 20, 2004, VA received the Veteran's claim of 
entitlement to service connection for a right shoulder condition.  

5.  A September 2003 rating decision denied service connection 
for a back disability; that decision is final.

6.  In October 2004, VA received the Veteran's claim of 
entitlement to service connection for a back condition.  

7.  There is no competent evidence of record, dated prior to June 
5, 2006, which links the currently existing low back disorder to 
the Veteran's service-connected disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 14, 2006 
for the grant of service connection for traumatic arthritis of 
the right ankle have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date of October 20, 2004, but 
not prior, for the grant of service connection for the right 
shoulder disorder have been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an effective date prior to June 5, 2006 for 
the grant of service connection for a low back disorder have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 defines VA's duty to notify and assist the 
Veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to send 
the Veteran new notices in connection with his claims for earlier 
effective dates.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  In this case, 
whether an earlier effective date is warranted is based upon the 
evidence that was already in the claims file at the time the 
Veteran submitted his claims.  VA did not provide the Veteran 
with an examination in connection with these claims for an 
earlier effective date, as they would not warrant an examination.  
See 38 U.S.C.A. § 5103A(d)(2).  Specifically, a claim for an 
earlier effective date does not meet the statutory requirements 
for entitlement to a VA examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d)(2)(A) - (C); see also 38 C.F.R. 
§3.159(c)(4)(A)-(C).  

In summary, the VCAA provisions have been satisfied relative to 
the issues decided herein.  See 38 U.S.C.A. §§ 5102 and 5103; 38 
C.F.R. §§ 3.159(b), 20.1102 (2009).  The Veteran has not claimed 
that VA has failed to comply with the notice and duty-to-assist 
requirements of the VCAA and, in fact, informed VA he had no 
additional evidence to submit in April 2006 and July 2006. 

Earlier effective date criteria

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for service connection and claim reopened after final 
adjudication "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor."  38  U.S.C.A. § 5110(a).  The implementing regulation 
clarifies this to mean that the effective date of service 


connection based on a claim for service connection or a reopened 
claim will be the "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) 
does not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as an 
informal claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

An appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the form 
of an SOC), and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a notice of disagreement.  
38 C.F.R. § 20.201.  While special wording is not required, the 
notice of disagreement must be in writing and in terms that can 
be reasonably construed as a disagreement with that determination 
and a desire for appellate review.  Id.  


Entitlement to an effective date prior to November 14, 2006 for 
the grant of service connection for right ankle traumatic 
arthritis

In February 2007, the RO granted service connection for right 
ankle traumatic arthritis and assigned a 10 percent disability 
evaluation effective from November 14, 2006.  The RO found that 
the issue was raised by the examiner who conducted the November 
14, 2006 VA examination.  The effective date assigned was based 
on that finding.  

The Board finds that an effective date prior to November 14, 2006 
is not warranted for the grant of service connection for 
traumatic arthritis of the right ankle.  In March 2008, the 
Veteran's representative argued that the Veteran was entitled to 
an effective date prior to November 14, 2006 for the grant of 
service connection for right ankle traumatic arthritis.  Attached 
was a letter from the Veteran's representative, dated in May 
2006, claiming entitlement to service connection for right 
shoulder, right elbow and low back conditions.  The copy was date 
stamped by VA in March 2007.  The representative argued that the 
claim was filed at the Wichita RO prior to the Veteran and the 
representative receiving word of the case having been transferred 
to the St. Louis RO.  Associated with the claims file is a copy 
of the letter referenced by the Veteran's representative which is 
date stamped June 5, 2006 by the Wichita RO.  It is not apparent 
to the Board why a claim of entitlement to service connection for 
right shoulder, right elbow and low back conditions could be or 
should be construed as a claim of entitlement to service 
connection for traumatic arthritis of the right ankle.  The Board 
finds the Veteran's representative's argument to be without 
merit.  

In May 2010, the Veteran's representative argues that VA should 
have assigned an effective date for the right ankle arthritis to 
the date of the Veteran's claim for an increase in his service-
connected residuals of a right foot injury.  The representative 
appears to argue this should be assigned as the Veteran was a lay 
person without medical knowledge and was not represented by an 
attorney at the time he filed for an increased rating for his 
service-connected foot disability.  The representative's argument 
is without merit.  The Board can find no reason why a claim for 
an increased rating for a right foot injury should also be 
construed as a claim of entitlement to service connection for 
traumatic arthritis of the right ankle.  They are two different 
claims and two different disorders.  There is no indication in 
the document claiming an increased rating for the right foot that 
any disability of the right ankle was also alleged.  

The Board's review of the evidence of record dated prior to 
November 14, 2006 documents the fact that there was no formal or 
informal claim of entitlement to service connection for a right 
ankle disability which was received prior to that date.  The 
Board's review further documents that there is no competent 
evidence linking traumatic arthritis of the right ankle to any 
service-connected disability which is dated prior to November 14, 
2006.  The Veteran's representative has not argued such a fact 
pattern other than that addressed above which has been found to 
be without merit.  In the current fact pattern with regard to 
original claims, the effective date to be assigned is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With regard 
to the traumatic arthritis of the right ankle claim, the Board 
finds the date entitlement arose and the date of receipt of the 
claim are the same - November 14, 2006, the date of the VA 
examination which linked traumatic arthritis of the right ankle 
to the service-connected foot and ankle disabilities.  


Entitlement to an effective date prior to June 5, 2006 for the 
grant of service connection for right shoulder acromioclavicular 
joint arthritis

In March 2003, the Veteran submitted a claim of entitlement to 
service connection for damage to his right shoulder.  In 
September 2003, the RO denied service connection for a right 
shoulder disability.  The Veteran was informed of the decision 
the same month.  In October 2003, the Veteran reported that he 
was withdrawing the claim of entitlement to service connection 
for his right shoulder condition.  The Veteran did not appeal the 
denial of service connection for a right shoulder condition and 
the September 2003 rating decision denying service connection for 
the right shoulder condition is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  It is not subject to revision in 
the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  

In September 2004, Dr. R.D.N. wrote that he knew the Veteran had 
gait instability and coordination problems as well as complaints 
of frequent falling spells attributed to foot pain and left ankle 
pain and limited motion.  The physician wrote that the Veteran 
has chronic pain in the right shoulder.  The physician also noted 
that the Veteran's right shoulder pain-probable tendonitis "can 
be attributed to his proclivity to fall, with repeated strain on 
the shoulder."  

On October 20, 2004, VA received the Veteran's statement 
indicating that he was claiming service connection, in pertinent 
part, for a right shoulder condition.  

In July 2008, the RO granted service connection for right 
shoulder acromioclavicular joint arthritis and assigned a 10 
percent evaluation effective from June 5, 2006.  

The Board finds that an earlier effective date of October 20, 
2004 is warranted for the grant of service connection for the 
right shoulder disability.  In September 2004, Dr. R.D.N. linked 
a currently existing right shoulder disability to falls the 
Veteran reportedly experienced as a result of his service-
connected foot and ankle disabilities.  This is the date 
entitlement arose.  On October 20, 2004, the Veteran's claim of 
entitlement to service connection for a right shoulder disability 
was received.  This is the date of receipt of claim.  The statute 
provides that, in the current fact pattern with regard to 
reopening claims, the effective date to be assigned is the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  No formal 
or informal claim of entitlement to service connection for a 
right should condition was received subsequent to the October 
2003 communication from the Veteran withdrawing the claims of 
entitlement to service connection for his right shoulder and low 
back but prior to the October 20, 2004 communication from the 
Veteran claiming service connection for a right shoulder 
condition.  


Entitlement to an effective date prior to June 5, 2006 for the 
grant of service connection for lumbar spine disc bulge at L3-L4.

In March 2003, the Veteran submitted a claim of entitlement to 
service connection for injury to his vertebra.  In September 
2003, the RO denied service connection for a back disability.  
The Veteran was informed of the decision the same month.  In 
October 2003, the Veteran reported that he was withdrawing the 
claim of entitlement to service connection for his low back.  The 
Veteran did not appeal the denial of service connection for a low 
back condition and the September 2003 rating decision denying 
service connection for the low back condition is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  It is not subject 
to revision in the absence CUE in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

On October 20, 2004, VA received the Veteran's statement 
indicating that he was claiming service connection, in pertinent 
part, for a back condition.  

In July 2008, the RO granted service connection for lumbar spine 
disc bulge at L3-L4 level and assigned a 10 percent evaluation 
effective from June 5, 2006.  

The Board finds that an earlier effective date is not warranted 
for the grant of service connection for the Veteran's lumbar 
spine disability.  On October 20, 2004, the Veteran submitted a 
claim of entitlement to service connection for a back condition.  
Significantly, it was not until after June 5, 2006, that medical 
evidence is created which linked the back disability to falls 
attributed to the Veteran's service-connected foot and ankle 
disabilities.  In August 2004, the Veteran was informed by a 
clinician that a letter would be written by Dr. Dr. R.D.N. 
indicating he was "disabled due to frequent falls and back 
pain."  This does not link the falls and back pain.  The 
physician's subsequent letter did not link a back problem to the 
Veteran experiencing any falls.  Testing conducted in October 
2004 was interpreted as being consistent with mild L5 
radiculopathy.  This symptomatology was not linked to the 
Veteran's active duty service in any way.  The first competent 
evidence of record which links a currently existing lumbar spine 
disability to the Veteran's alleged falls is the report of a June 
2008 VA examination.  The examiner opined that the Veteran's 
bulging disc in the lumbar spine was at least as likely as not 
due to a fall as a result of the service-connected right ankle 
disability.  The RO, in granting service connection for the low 
back disability in July 2008, incorrectly referenced the June VA 
examination as occurring in June 2006.  No VA examination was 
conducted on that date.  This was the incorrect basis for the 
grant of the June 5, 2006, effective date for service connection 
for the lumbar spine.  The Board finds that the date of receipt 
of the reopened claim of entitlement to service connection for a 
low back disorder is October 20, 2004.  The date entitlement 
arose for the low back disability is subsequent to the June 5, 
2006 date assigned.  The Board finds that there is no evidence of 
record which would allow for the grant of an effective date prior 
to June 5, 2006 for the grant of service connection for the 
lumbar spine disorder.  The statute provides that, in the current 
fact pattern with regard to reopening a claim, the effective date 
to be assigned is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In this case, date of entitlement is 
subsequent to date of receipt of claim.  


ORDER

Entitlement to an effective date prior to November 14, 2006 for 
the grant of service connection for right ankle traumatic 
arthritis is not warranted.  The appeal is denied.  

Entitlement to an effective date of October 20, 2004 for the 
grant of service connection for right shoulder acromioclavicular 
joint arthritis is granted subject to the laws and regulations 
governing monetary awards.   

Entitlement to an effective date prior to June 5, 2006 for the 
grant of service connection for lumbar spine disc bulge at L3-L4 
is not warranted.  The appeal is denied.    


REMAND

The Veteran submitted a statement in support of claim and a copy 
of an examination for housebound status or permanent need for 
regular aid and attendance in May 2010.  This evidence indicates 
a significant increase in symptomatology since the time of the 
last VA examinations for compensation and pension purposes which 
were conducted in June 2008 or prior.  The evidence also 
indicates a significant increase in symptomatology when compared 
to VA clinical records dated in 2008 and 2009.  For example, the 
May 2010 report indicates that the Veteran needed assistance in 
bathing and other hygiene needs.  However, the clinical records 
dated in 2008 and 2009 do not reflect this level of impairment.  
The records include numerous references to the Veteran attending 
to his hygiene.  The May 2010 report indicates the Veteran has 
been found to have gait problems and to be unsteady.  Again the 
clinical records from 2008 and 2009 do not support this 
allegation.  There are numerous references to the fact that the 
Veteran was steady.  There are far fewer references to the 
Veteran being unsteady on his feet.  It was written in the 2010 
report that poor balance limited the Veteran's ability to travel 
outside the home and that the Veteran only left home 
approximately once per month.  The 2008 and 2009 clinical records 
document that the Veteran frequently left his house for medical 
appointments and also for social activities.  This frequency of 
leaving the house was significantly more than once per month.  
The Veteran was also able to travel somewhat in 2008 and 2009.  
In an accompanying statement, the Veteran reported that his 
service-connected disabilities caused falls on almost a daily 
basis.  The clinical records from 2008 and 2009 do not reference 
such a level of impairment.  In fact, the records seem to 
indicate that the Veteran is more steady on his feet.  For 
example, there are several references to the Veteran wanting to 
be a mixed martial arts or cage fighter.  There are also numerous 
references to the Veteran being involved in fights.  The Board 
finds that, if the Veteran was as unsteady on his feet as he had 
previously reported, he would not be involved in or considering 
such activity.  Another example would be a clinical record which 
references the fact that the Veteran reported he had been in a 
"mosh pit" which is very strenuous and could not be 
accomplished by someone who was unsteady on his feet.  There is a 
reference to the Veteran using his cane intermittently.  If the 
falls were frequent as previously reported, it is not apparent to 
the Board why the Veteran would only require the intermittent use 
of a cane.  The large discrepancy between the Veteran's reported 
symptomatology in 2010 when compared with the prior years, the 
length of time since the last VA examination in 2006, and the 
lack of any clinical records from 2010 demonstrates to the Board 
that a remand is required to get a current VA examination, based 
on a review of all the evidence of record, which will document 
the current extent and severity of the Veteran's service-
connected disabilities.  

In a March 2010 statement, the Veteran took exception with 
several statements included in a compensation and pension 
examination report which was conducted on January 30, 2010.  It 
appears that an orthopedic examination was performed.  The 
results of this examination, however, have not been associated 
with the claims file.  Furthermore, it does not appear that the 
RO has had a chance to review this evidence.  A remand is 
required to obtain the report of the January 2010 VA examination 
for association with the claims file and for review by the RO.  

The joint motion for remand referenced in the introduction 
indicated that fault was found with the Board's August 2007 
decision which denied an increased rating for his service-
connected left ankle.  The joint motion noted that the Board 
found that there was no evidence of the presence of ankylosis but 
failed to discuss a 2006 VA examination finding that the left 
ankle had open reduction and internal fixation.  The joint motion 
found that fixation and ankylosis were similar.  The Board finds 
that resolution of the claim under the directions of the joint 
remand requires a medical opinion as to whether the Veteran's 
internal fixation is the equivalent of ankylosis.  

The Veteran has claimed entitlement to service connection for a 
right elbow disorder secondary to falls he allegedly experienced 
due to his service-connected foot and ankle disabilities.  A VA 
examination was conducted in September 2008.  The examiner 
diagnosed the presence of degenerative joint disease of the right 
elbow.  The examiner opined that the degenerative joint disease 
of the right elbow was not caused by the service-connected right 
foot and left ankle conditions.  The examiner also opined that 
the right elbow degenerative joint disease was not permanently 
worsened by the right foot and left ankle disabilities.  The 
rationale for the opinion was that the range of motion of the 
elbow was normal at the time of the examination and no clinical 
abnormalities were noted.  This rationale does not correspond 
with the physical findings.  The examiner did not account for the 
presence of degenerative joint disease.  The Board finds the 
examiner who conducted the September 2008 VA examination should 
be contacted and requested to provide an addendum to the 
examination report which addresses the etiology of the 
degenerative joint disease of the right elbow.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for right foot, right ankle, left 
ankle, right elbow, right shoulder and lumbar 
spine disorders.  After securing any 
necessary releases, obtain those records 
which have not already been associated with 
the claims file.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  The Board is particularly 
interested in obtaining the report of a VA 
examination which reportedly was conducted on 
January 30, 2010.  

2.  Contact the examiner who conducted the 
September 2008 VA examination and request 
that he prepare an addendum to the 
examination report which addresses the 
following:  Whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the degenerative joint disease 
of the right elbow noted at the time of the 
examination was etiologically linked to the 
Veteran's active duty service or to a 
service-connected disability or disabilities 
to include the Veteran's allegations of falls 
as a result of his service-connected foot and 
ankle disabilities.  

If the examiner determines that he cannot 
provide the requested opinion without another 
physical examination of the Veteran, this 
should be scheduled.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

If the examiner who conducted the September 
2008 VA examination is not available, make 
arrangements to have the Veteran examined by 
a suitably qualified health care 
professional.  The claims file, to include a 
copy of this remand, must be made available 
to the examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  After reviewing the 
record, the VA examiner should answer the 
following:   Whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran currently 
experiences a right elbow disorder which is 
etiologically linked to the Veteran's active 
duty service or to a service-connected 
disability or disabilities to include the 
Veteran's allegations of falls as a result of 
his service-connected foot and ankle 
disabilities.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

3.  Schedule the Veteran for an examination 
by an appropriately qualified health care 
professional or professionals to determine 
the current extent and severity of the 
service-connected right foot, left ankle, 
right ankle, right shoulder and lumbar spine 
disabilities.  The claims file, to include a 
copy of this remand, must be made available 
to the examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  All clinical and special 
test findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported.  The examination 
must include range of motion studies.  With 
regard to range of motion testing for all the 
pertinent joints, the examiner should report 
at what point (if any, in degrees) pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  

With regard to the back claim, in addition to 
range of motion testing, the examiner should 
report any specific information as to the 
frequency and duration of any incapacitating 
episodes, and a description of all neurologic 
manifestations (e.g., radiating pain into an 
extremity) due to the service-connected low 
back disability.  The examiner should also 
specifically state if ankylosis and muscle 
spasm are present.  

With regard to the left ankle claim, in 
addition to range of motion testing set out 
above, the examiner must provide an opinion 
as to whether the "fixation" of the 
Veteran's left ankle noted in the medical 
records is the functional equivalent of 
ankylosis of the left ankle.  The examiner 
must report whether ankylosis or the 
equivalent is present.  

With regard to the right foot claim, in 
addition to the range of motion testing set 
out above, the examiner should opine as to 
whether the symptomatology associated with 
the service-connected disability more nearly 
approximates a moderate foot injury, a 
moderately severe foot injury or a severe 
foot injury.  

4.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.    When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the RO on the basis of 
additional evidence.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


